                                              Case 5:19-cv-06151-SVK Document 90 Filed 07/17/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7      A. O., et al.,                                     Case No. 19-cv-06151-SVK
                                   8                       Plaintiffs,
                                                                                             ORDER DENYING REQUEST FOR
                                   9               v.                                        CLARIFICATION
                                  10      KENNETH T. CUCCINELLI, et al.,                     Re: Dkt. No. 79
                                  11                       Defendants.

                                  12            Before the Court is Defendants’ Request for Clarification. Dkt. 79. Specifically,
Northern District of California
 United States District Court




                                  13   Defendants ask the Court to clarify that the preliminary injunction does not include individuals
                                  14   who (1) have a pending Special Immigrant Juvenile (“SIJ”) petition and depart the United States
                                  15   without appropriate authorization; and (2) then are encountered or apprehended re-entering the
                                  16   country. Id. Defendants do not identify any specific incident as a catalyst for this request. Id.
                                  17   Plaintiffs oppose the request. Dkt. 88.
                                  18            The preliminary injunction (Dkt. 67) in relevant part, enjoins Defendants:
                                  19            From initiating removal proceedings against or removing any Special Immigrant
                                                Juvenile petitioner who has been declared dependent on a juvenile court under
                                  20            Section 300 of the California Welfare and Institutions Code and whose Special
                                                Immigrant Juvenile petition has been denied on the grounds that the California
                                  21            juvenile court did not have jurisdiction or authority to “reunify” an 18 to 20-year-old
                                                petitioner with his or her parents.
                                  22

                                  23   Dkt. 67 at 21. The preliminary injunction also mandates:
                                  24            Defendants must provide no less than fourteen (14) days’ notice to Plaintiffs’ counsel
                                                before Defendants take any adverse adjudicatory or enforcement action against any
                                  25            of the Plaintiffs or members of the proposed class during the pendency of this
                                                litigation.
                                  26
                                  27   Id.
                                  28   ////
                                           Case 5:19-cv-06151-SVK Document 90 Filed 07/17/20 Page 2 of 3




                                   1   In both briefing and oral argument in opposition to the preliminary injunction, Defendants sought

                                   2   to exclude from the scope of the injunction:

                                   3           [A]ny adverse adjudicatory or enforcement actions (including removal) against class
                                               members for lawful reasons separate and apart from the reunification authority
                                   4           requirement. Similarly, the Court should not require Defendants to give Plaintiffs
                                               notice of any adverse adjudicatory or enforcement action against any of the
                                   5           individual Plaintiffs or members of the putative class for lawful reasons separate and
                                               apart from the reunification authority requirement.
                                   6

                                   7   Dkt. 53 at 6-7. The Court gave careful consideration to that argument but ultimately rejected it.

                                   8           Defendants argue that Plaintiffs or members of the proposed class may be subject to
                                               removal for other lawful reasons (id. at 33-34), and the Court appreciates that point.
                                   9           However, when balancing Plaintiffs’ and the proposed class’ threat of irreparable
                                               harm with Defendants’ concerns that lawful removal may be halted for a relatively
                                  10           limited period of time no longer than the span of this litigation, the Court finds that
                                               the risk of harm to Plaintiffs and the proposed class outweighs Defendants’ concerns.
                                  11

                                  12   Dkt. 67 at 20-21.
Northern District of California
 United States District Court




                                  13           Here Defendants argue, inter alia, that it would be unduly burdensome for them to identify

                                  14   putative class members in a field of illegal entries. Dkt. 79. However, in discovery issues before

                                  15   this Court, Defendants have asked for leave to identify putative class members generally, by

                                  16   existence of a SIJ petition, without regard for the specific statute that may have been relied upon in

                                  17   evaluating the petition. The Court has granted that relief. Dkts. 77, 78. Similarly, Defendants’

                                  18   burden here is mitigated by their ability to check for the existence of a SIJ petition as to any

                                  19   specific detainee without regard for the specific underlying statute at issue in the particular

                                  20   petition.

                                  21           In sum, the Court views the instant request as another attempt to carve out from the

                                  22   preliminary injunction’s protections certain hypothetical individuals under hypothetical

                                  23   circumstances. For the same reasons articulated in granting the motion for preliminary injunction,

                                  24   the Court rejects Defendants’ request. The Court notes that there may be legal arguments as to

                                  25   why the preliminary injunction does not apply to a specific detainee, but the Court need not reach

                                  26   those arguments today. As to the request for clarification before this Court, the preliminary

                                  27   injunction is clear on its face, and the request is DENIED.

                                  28           Finally, the Court notes that Plaintiffs were similarly unable to resist asserting their own
                                                                                          2
                                           Case 5:19-cv-06151-SVK Document 90 Filed 07/17/20 Page 3 of 3




                                   1   request for clarification: “Plaintiffs respectfully request that the Court clarify that class members

                                   2   who did not voluntarily leave the U.S. are protected by the preliminary injunction.” Dkt. 88 at 5.

                                   3   As the injunction is clear as to its scope, this request is rejected as well.

                                   4           SO ORDERED.

                                   5   Dated: July 17, 2020

                                   6

                                   7
                                                                                                       SUSAN VAN KEULEN
                                   8                                                                   United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           3
